DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 01/24/2022 has been entered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations ‘the gateway side of the different from the gateway side of the second wireless link’ and ‘the first wireless link and the second wireless link are not cellular network links’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1, 2, 10, 11, 19, 20 and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Palle Naveen et al. [US 20160278072 A1: already of record] in view of Singh Ajoy K. et al. [US 20150003336 A1].
Regarding claim 1, Palle teaches:
1. A method implemented (i.e. A method of performing uplink mobile communications- Abstract) by a gateway(i.e. UE 102- figs. 1-4) and comprising: 
receiving a packet retransmission request from a user (i.e. base station 104- ¶0036) terminal (i.e. UE 102 may thus receive one or more retransmission requests (e.g. a NACK) from base station 104 following unsuccessful uplink transmission of one or more packets.- ¶0036); 
determining a packet that needs to be retransmitted (i.e. Streaming data packets may additionally be considered critical or high-priority, as the loss of one or more packets in a streaming data session may cause a data stream to be momentarily interrupted, drop in quality, or terminate altogether. Acknowledgements or non-acknowledgement messages, such as e.g. ACK/NACKs in Radio Link Control (RLC) or Transmit Control Protocol (TPC), may additionally be classified as high-priority- ¶0041... data buffer 310 may identify high-priority uplink data- ¶0073);
detecting a first downlink quality indicator on a gateway side of a first wireless link (i.e. see figs. 1, 2 and 4) and a second downlink quality indicator on a gateway side of a second wireless link (i.e. UE 102 may therefore utilize channel quality measures related to a downlink carrier channel corresponding with an available uplink carrier channel in order to evaluate the quality of the available uplink carrier channel- ¶0066), (i.e. As each of the allocated uplink carrier channels is an independent physical channel (i.e. defined by a distinct carrier frequency)- ¶0004); 
determining a link for retransmitting the packet (i.e. RF transceiver 304 may then transmit the high-priority data using the highest-quality channel identified by RF control circuit 308- ¶0079) based on the first downlink quality indicator and the second downlink quality indicator (i.e. RF transceiver 304 may select a carrier frequency to receive radio frequency signals based on the carrier frequencies of one or more transmitting cells- ¶0049... RF control circuit 308 may then select the highest-quality carrier channel for uplink transmissions based on the combined uplink and downlink retransmission rates, and RF transceiver 304 may subsequently transmit high-priority data using the identified highest-quality channel as previously detailed- ¶0074).
However, Palle does not teach explicitly:
retransmitting the packet to the user terminal on the link.
In the same filed of endeavor, Singh teaches:
	retransmitting the packet to the user terminal on the link(i.e. For example, packets that are retransmitted packets, user data packets including a TCP-ACK, packets including ROHC feedback, or packets including RTCP feedback may be identified as high priority packets- ¶0026).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Palle with the teachings of Singh to enhance radio link performance in a multi-carrier environment (Singh- Abstract)

Regarding claim 2, Palle and Rocco teach all the limitations of claim 1 and Palle further teaches:
further comprising: 
receiving a first uplink quality indicator from the user terminal, wherein the first uplink quality indicator is on a first user terminal side of the first wireless link; receiving a second uplink (i.e. As each uplink carrier channel is a unique physical channel, each of uplink carrier channels 202 and 204 may exhibit distinct channel characteristics (i.e. defined by the channel impulse response of each carrier channel) that may affect the quality of wireless data transmission. UE 102 may evaluate each carrier channel 202 and 204 to obtain a quantitative metric representative of the channel quality of each of uplink carrier channels 202 and 204, such as e.g. received signal power, received signal quality, block error rate (BLER), retransmission rate, and/or power headroom- ¶0034); and 
further determining the link based on the first uplink quality indicator and the second uplink quality indicator (i.e. As will be described, UE 102 may utilize one or more of these channel quality measures to identify the highest quality channel for uplink data transmission- ¶0034).

Regarding claims 10 and 11 apparatus claims 10 and 11 are drawn to the apparatus using/performing the same methods as claimed in claims 1 and 2 respectively. Therefore apparatus claims 10 and 11 correspond to method claims 1 and 2 respectively, and are rejected for the same reasons of obviousness as used above.  

Regarding claims 19 and 20, computer-readable medium storing instructions claims 19 and 20 correspond to the same methods as claimed in claims 1 and 2 respectively, and therefore are also rejected for the same reasons of obviousness as listed above.

Regarding claim 21, Palle and Rocco teach all the limitations of claim 1 and Palle further teaches:
wherein the gateway side of the first wireless link is different from the gateway side of the second wireless link (i.e. As each of the allocated uplink carrier channels is an independent physical channel (i.e. defined by a distinct carrier frequency)- ¶0004).

Claims 6, 7, 15, 16 and 22-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Palle Naveen et al. [US 20160278072 A1: already of record] in view of Singh Ajoy K. et al. [US 20150003336 A1] and further in view of Rocco Di Girolamo et al. [US 20130142059 A1: already of record].
Regarding claim 6, Palle and Singh teach all the limitations of claim 1.
However, Palle and Singh do not teach explicitly:
wherein the first operating frequency band is 5 Gigahertz (GHz) and the second operating frequency band is 2.4 GHz.
In the same field of endeavor, Rocco teaches:
wherein the first operating frequency band is 5 Gigahertz (GHz) and the second operating frequency band is 2.4 GHz (i.e. 2) some technologies using unlicensed spectrum operate in the 2.4 GHz band; 3) higher data throughputs may rely on the use of the 5 GHz band and the 60 GHz band (the latter may be useful for the transmission of video traffic)- ¶0025).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Palle and Singh with the teachings of Rocco improve performance within the capillary network (Rocco- ¶0028).

Regarding claim 7, Palle and Singh teach all the limitations of claim 6.
However, Palle and Singh do not teach explicitly:
further comprising: 
receiving a video stream from a video source server; and 
sending the video stream to the user terminal on the first wireless link.
In the same field of endeavor, Roco teaches:

receiving a video stream from a video source server (i.e. Access to content (e.g., web and video) may be provided via a broadband modem through the home owner's internet protocol (IP) backhaul connection(s) (e.g., digital subscriber line (DSL), cable, fiber to the home (FTTH), satellite, etc.)- ¶0022); and 
sending the video stream to the user terminal on the first Wi-Fi link (i.e. higher data throughputs may rely on the use of the 5 GHz band and the 60 GHz band (the latter may be useful for the transmission of video traffic)- ¶0025).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Palle and Singh with the teachings of Rocco improve performance within the capillary network (Rocco- ¶0028).

Regarding claims 15 and 16, apparatus claims 15 and 16 are drawn to the apparatus using/performing the same methods as claimed in claims 6 and 7 respectively. Therefore apparatus claims 15 and 16 correspond to method claims 6 and 7 respectively, and are rejected for the same reasons of obviousness as used above.  

Regarding claim 22, Palle and Singh teach all the limitations of claim 21.
However, Palle and Singh do not teach explicitly:
wherein the first wireless link and the second wireless link are based on a Wi-Fi protocol.
In the same field of endeavor, Roco teaches:
wherein the first wireless link and the second wireless link are based on a Wi-Fi protocol (i.e. Wireless Local Area Network (WLAN) Access Points (APs) may provide data connectivity between PCs, laptops, and other networked devices (e.g., printers and faxes) using WIFI technology- ¶0023) 
(Rocco- ¶0028).

Regarding claim 23, Palle and Singh teach all the limitations of claim 21.
However, Palle and Singh do not teach explicitly:
wherein the first wireless link and the second wireless link are not cellular network link.
In the same field of endeavor, Roco teaches:
wherein the first wireless link and the second wireless link are not cellular network links (i.e. Wireless Local Area Network (WLAN) Access Points (APs) may provide data connectivity between PCs, laptops, and other networked devices (e.g., printers and faxes) using WIFI technology- ¶0023) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Palle and Singh with the teachings of Rocco improve performance within the capillary network (Rocco- ¶0028).

Regarding claim 24, Palle and Singh teach all the limitations of claim 2
However, Palle and Singh do not teach explicitly:
wherein each of the first uplink quality indicator and the second uplink quality indicator comprises a congestion level and an estimated latency..
In the same field of endeavor, Roco teaches:
wherein each of the first uplink quality indicator and the second uplink quality indicator comprises a congestion level (i.e. routing congestion) and an estimated (i.e. delay statistics) latency (i.e. This may require that the CGW be made aware of the load in a capillary network (e.g., routing congestion, delay statistics, throughput statistics, etc.)- ¶0078) 
(Rocco- ¶0028).

Regarding claim 25, apparatus claim 25 are drawn to the apparatus using/performing the same methods as claimed in claim 24 respectively. Therefore apparatus claim 25 correspond to method claim 24 respectively, and are rejected for the same reasons of obviousness as used above.  

Allowable Subject Matter
Claims 3-5, 8, 9, 12-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488